DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claim 1 recites “projecting radially outwards in respect of a circumferential side of the housing block”.  The illustrated housing block appears to be square or rectangular in shape, however “circumferential” is usually used to describe the perimeter of a circular form.  It is not clear what it is intended to encompass in describing non-circular shapes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segawa et al (US# 2005/0057093).
	Segawa et al disclose all the limitations of the instant claims including; a housing block 1a on which a pump configured to be actuated by an electronically actuable motor 2 and an electronically actuable valve are arranged and are in contact with one another in a pressure medium-conducting manner [0035];  and an electronic control unit 3 configured to actuate the motor and the valve, the control unit fitted with a control unit housing 3a on which a unit flange 3c/5b is formed so as to fasten the control unit to the housing block, wherein the housing block 1a includes a housing flange 5d assigned to the unit flange 3c/5b, the housing flange 5d projecting radially outwards in respect of a circumferential side of the housing block so as to exhibit the housing flange.   Figure 4B.

 	Regarding claim 3, the attachment 5c is anchored, in a form-fitting (threaded) manner on the circumferential side of the housing block. 
 	Regarding claim 4, the circumferential side of the housing block includes an opening configured to receive a journal (cylindrical shaft) of the attachment 5c. 
 	Regarding claim 5, the unit flange 3c/5b and the housing flange 5d are each configured to receive a fastening member 5c that fixedly connects the control unit to the housing block. 
 	Regarding claim 6, the fastening member is a screw. 
	Regarding claim 9, the pressure medium assembly is configured to provide and regulate pressure in a braking circuit of a slip-controllable braking system of a motor vehicle [0034]. 
 	Regarding claim 10, the attachment 5d is screwed on the circumferential side of the housing block via fastener 5c.  
 
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekihara et al (US# 6969128).
	Sekihara et al disclose all the limitations of the instant claims including; a housing block 62 on which a pump 62c configured to be actuated by an electronically actuable motor 62a and an electronically actuable valve 71a are arranged and are in contact with one another in a pressure medium-conducting manner;  and an electronic control unit 72 configured to actuate the motor and the valve, the control unit fitted with a control unit housing 74 on which a unit flange 71 is formed so as to fasten the control unit to the housing block, wherein the housing block includes a housing flange 61b assigned to the unit flange, the housing flange projecting radially outwards in respect of a circumferential side of the housing block so as to exhibit the housing flange.   Figure 8.

 	Regarding claim 3, the attachment 77 is anchored, in a form-fitting (threaded) manner on the circumferential side of the housing block. 
 	Regarding claim 4, the circumferential side of the housing block includes an opening configured to receive a journal (cylindrical shaft) of the attachment 77. 
 	Regarding claim 5, the unit flange 71 and the housing flange 61b are each configured to receive a fastening member 77 that fixedly connects the control unit to the housing block. 
 	Regarding claim 6, the fastening member 77 is a screw. 
	Regarding claim 7, the housing flange 61b has through-hole and the unit flange 71 assigned in each case has a threaded hole. 
	Regarding claim 8, the flange 71 is formed with a threaded hole on the control unit housing. 
	Regarding claim 9, the pressure medium assembly is configured to provide and regulate pressure in a braking circuit of a slip-controllable braking system of a motor vehicle. 
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Sekihara et al (US# 6969128) in view of Heise (US# 2015/0274138).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al (US# 2005/0057093) in view of Heise (US# 2015/0274138).
	Segawa et al disclose all the limitations of the instant claims with exception to the screw having a self-tapping thread.  Heise discloses a similar device and further teaches use of a screw having self-tapping thread [0029].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use a self-tapping thread, as taught by Heise, for the screw of Segawa et al to simplify manufacture by eliminating thread forming tooling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/               Primary Examiner, Art Unit 3657                                                                                                                                                                                         



BTK